Title: To Thomas Jefferson from Philip Mazzei, 25 October 1803
From: Mazzei, Philip
To: Jefferson, Thomas


          
            
            
              25 Oct. 1803
            
          
          La ragione per cui preferisco le barbatelle che si attaccheranno tutte, e presto Ma siccome l’uva seralamanna, pessima per farne vino, è la meglio per mangiarsi in natura che io abbia gustato [?] in qualsiasi parte del mondo  per Asia Minore, Le ne ò destinate 6 piante che ànno già onde spero che le mangierà a Monticello nel prossimo 7bre. 
          Quando Le parlai della situazion di cose in questo paese, non mi pareva che si potesse peggiorare. Il tempo mi à dimostrato il contrario, e me lo dimostra ogni giorno più. Il Lusso reale cresce, mentre e imposizioni sono eccedenti e la maggior parte dei tassabili non può  a pagarle. Si vendono le future rendite dello Stato e i capitali, e non si perviene a poter supplire che le spese giornaliere. La gente che ne soffre è numerosissima. La sola Teocrazia gode e trionfa. Si aspetta in  il ristabilimento . Chi rendesse conto in dettaglio di tutto ciò che s’ in ogni ramo d’amministrazione, rischierebbe di passar per uno esageratissimo maldicente.
          Ella sentirà tanto dalla Francia che dall’Inghilterra, un’infinità d’istorielle relativamente alle disposizioni della Russia. Io fui pregato d’insinuare ciò che può tendere a far diffidare del gabbinetto inglese per favorire la parte opposta. Quel che risposi le potrà servire per darle un’idea del vero, e distruggere la faragine di novellette che si propagano, per ignoranza o per ingannare. Le ne trascrivo.
          “Certo è che le precauzioni contro quel sempre inquieto politico – mercantile gabbinetto non possono essere mai troppe. Ma bisognerebbe essere ben ciechi per gettersi dall’altra parte. La condotta di quel despota non può inspirare la minima confidenza a chi non à perduto affatto l’odorato. Si conoscono bastantemente in Russia le vedute dei 2 rivali, che si disputano se non la privativa, almeno il primato, nella nobile professione di Cartuccio. L’imperatore Alessandro brama ardentemente la pace, tanto per principj d’umanità, che per il bene de’ suoi sudditi. La sua intervenzione per impedire che si diano sulle corna tra loro procede principalmente dal vedere l’impossibilità, che gli altri ancora non risentano, chi più chi meno, le ripercussioni del terremoto. Io credo dunque, che si farà tutto per non entrare in ballo; e che, se le circostanza l’obbligheranno a tirar la spada, si volterà la punta contro quello, che si dimostrerà più ostinato in voler la guerra. Non è più il tempo della della cabala degl’intrighi, e della corruttela. Quelle armi, altre volte potentissime, non ànno adesso più forza d’un fil di paglia.”
          Termino con pregarla di ricordarsi, che non ò ricevuto direttamente le sue nuove dopo la sua dei 17 marzo 1801, e di credere, che la sua prosperità, tanto per il bene dei presenti e futuri miei concittadini, che individualmente per Lei, è uno dei più fervidi voti del mio cuore.
          Dev.mo e Aff.mo Servo e Amico,
          
            F. M.
          
         
          Editors’ Translation
          
            
              
                25 Oct. 1803
              
            
            The reason why I prefer the vine shoots that will all successfully grow and soon.
            However, since the seralamanna grape, really bad for making wine, is the best table grape available in nature, the best I have ever tasted in any part of the world,  through Asia Minor, I have set aside 6 plants to be sent to you, and I hope that  next September.
            When I spoke to you about the state of affairs in this country, I thought it could not get worse. What happened next proved me wrong, and keeps proving me wrong more and more every day. The royal luxury grows, while taxes are excessive, and the greatest part of those subject to them cannot pay. The future income and the capital of the state are being sold, and yet we manage only to cover the daily expenses. The people who are affected are really many. Only theocracy rejoices and triumphs. People expect  the return . Anyone giving a detailed account of what happens in every branch of the administration would be taken for an exaggerating slanderer.
            You may be hearing both from France and England an endless strain of fantasies regarding the intentions of Russia. I have been asked to insinuate what may help create distrust in the English cabinet and favor the opposite side. What I answered may help you get a sense of how things stand and dispel the great number of stories that are being circulated, either on account of ignorance or in order to deceive. Here is a passage:
             “It is certain that one cannot be too careful when it comes to that ever-restless political and mercantile cabinet. But one would be really blind to side with the opposite front. The behavior of that despot cannot inspire any kind of confidence in anyone who has not lost all his sense of smell. In Russia, the points of view of both contenders are sufficiently well known: they are fighting over the primacy in, if not the exclusive control of, the noble profession of Cartuccio. Emperor Alexander craves peace, both because of his humane principles and for the sake of his subjects. His intervention to stop them from clashing horns with one another stems essentially from his knowledge that everyone else will suffer from the aftershocks of the earthquake though in different degrees. I believe, thus, one will try as much as possible not to be involved, and that, if he will be forced by circumstances to draw his sword, he will point its tip toward the one who will prove himself more obstinate in wanting the war. The time for schemes, intrigues, and corruption has passed now. Those weapons, most powerful in other circumstances, have now the strength of a straw.”
            I stop here, asking that you please bear in mind that no news about you has reached me directly since your letter of March 17 1801. Be assured that one of the most fervent wishes in my heart is always your prosperity, both for the sake of my current and future fellow citizens and for you individually.
            Your most devoted and affectionate servant and friend,
            
              F. M.
            
          
        